On Rehearing
PER CURIAM.
The appellate courts of this State disagree with the Fifth Circuit Court of Appeals as to the breadth of Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977.
In the application filed here January 28, 1966, two interdependent points are pressed to show error.
First, an accomplice admitted before the raiding officers that he “didn’t know when the still was run, that that was Jim God-win’s part.”
It is claimed that this breaches the rule of not receiving an after the fact admission of a co-conspirator. This rule obtains where the defendant is absent. The first four cases (see par. 2, second sentence, Rule 8, revised and amended 277 Ala. xvii) which counsel cites are: Gore v. State, 58 Ala. 391; Everage v. State, 113 Ala. 102, 21 So. 404; James v. State, 115 Ala. 83, 22 So. 565; Delaney v. State, 204 Ala. 685, 87 So. 183.
In Connelly v. State, 30 Ala.App. 91, 1 So.2d 606, Simpson, J., wrote:
“ * * * statements of [the] coconspirator made after the termination of the conspiracy are not admissible, unless so clearly related to the commission of the offense as to be a part of the res gestae or unless made in the presence of the defendant and undenied by him, in which latter case they become admissible under the rule of tacit admissions. * * * ”
Counsel contends that the examination of the first defense witness afforded the occasion of the claimed error. We deem it needful to set out the whole of his direct and cross-examination:

“Mr. Charles Nichols, being first duly sworn, testified as follozvs on behalf of the Defendant:

“Examined by Mr. Tally.
“Q. Your name is Charles Nichols?
“A. Yes, sir.
“Q. Do you recall the occasion when Jim Godwin was arrested ?
“A. Yes, sir.
“Q. You were along with Hamner and Littles when that took place ?
“A. Yes, sir.
“Q. Were you over there about two miles of Langston when you and the *169other officers saw Jim Godwin here, and Howard Peacock, there together?
“A. Yes, sir.
“Q. This was when they were placed under arrest?
“A. Yes, sir.
“Q. Did you go in there with Mr. Littles about the same time ?
“A. Yes, sir.
“Q. Charles, I will ask you if you at any time heard the Defendant, Jim Godwin, here make any statement to either of these Federal Officers to the effect that that was his still?
“A. No, sir, I didn’t.
“Mr. Tally: That is all.

“CROSS EXAMINATION

“Examined by Mr. Black.
“Q. Did you hear everything that took place there?
“A. Not everything.
“Q. Were you there when Jim Godwin and Howard Peacock talked to Mr. Hamner and Mr. Littles ?
“A. Yes, sir, but—
“Q. I will ask you if you didn’t hear Mr. Hamner ask Jim Godwin if he didn’t usually run it on Thursday, and he said he didn’t have any certain day ?
“A. I heard him say they didn’t run it any-certain day.
“Q. That he just ran it when he got ready ?
“A. I didn’t hear him say that he just ran the still when he got ready.
“Q. Did you hear Mr. Peacock say in the presence of Mr. Littles and Mr. Hamner that he didn’t know when the still was run, that that was Jim Godwin’s part ?
“Mr. Tally: We object to that. It is irrelevant, incompetent, and immaterial.
“The Court: Overruled.
“Mr. Tally: We except.
“Q. Did you hear that, did you hear Mr. Peacock make the statement that he didn’t know when the still was ready to run, that was Jim Godwin’s part?
“A. Yes, sir.
“Q. You heard Peacock state that he worked for Jim Godwin?
“A. Not in the presence of the defendant. He did say it, but it wasn’t in the presence of the defendant. I heard him say it.
“Mr. Tally: We move to exclude that, and ask that the Jury be instructed to disregard it.
“The Court: That is not to be considered.
“Q. Do you know how much mash was in those two stills?
“A. No, sir, I don’t.
“Q. I will ask you if they had 376 gallons in each still ?
“A. I wouldn’t know.
“Q. Both stills were filled with mash ?
“A. Yes, sir, but as far as knowing how many gallons in them, I don’t know.
“Q. At that time you were a Deputy Sheriff?
“A. Yes, sir.
“Q. You are not a Deputy now?
“A. No, sir.
“Q. You didn’t hear everything that was said there?
“A. No, sir, I didn’t.
“Q. You didn’t make any notes yourself ? “A. No, sir.
“Q. You were just there assisting Mr. Hamner and Mr. Littles ?
*170"A. That is true.”
On original consideration, we relied on the absence of a specific ground of objection asserting a claim of Godwin’s not being at the place of Peacock’s post facto declaration. We may have been too strict.
That Peacock later related that he worked for Godwin does not, in our view, compel the conclusion that both statements were made with Godwin being there. Moreover, witness Hamner’s examination (on page 45 of the record) showed Godwin to jhave been present at the time Peacock made the confederative admission.
Accordingly, we infer that the trial judge’s interrogation (R. 45) satisfied him as to the predicate of Godwin’s presence and hearing when Peacock made the statement.
Second. Godwin would invoke a wider Escobedo than this court perceives.
“We conclude counsel reads too much into verbal interstices of Escobedo. There Mr. Justice Goldberg opens for the maj ority:
“1 * * * the refusal by the police to honor petitioner’s request to consult with his lawyer during the course of an interrogation [in “custody,” at police headquarters] constitutes a denial of “the Assistance of Counsel” * * * obligatory upon the States * * *.’ (Italics and bracketed matter added.)
“This frame of reference we take to be words of limitation.” — Rodgers v. State, 42 Ala.App. 660, 177 So.2d 460, at 464.
We note the pendency of the following cases in the Supreme Court of the United States: Miranda v. State of Arizona, 1965, 86 S.Ct. 885 (to review 98 Ariz. 18, 401 P.2d 721); Vignera v. New York, 1965, 86 S.Ct. 885 (to review 15 N.Y.2d 970, 259 N.Y.S.2d 857, 207 N.E.2d 527); Westover v. United States, 1965, 86 S.Ct. 885 (to review 9 Cir., 342 F.2d 684) ; Johnson v. State of New Jersey, 1965, 86 S.Ct. 886 (to review 43 N.J. 572, 206 A.2d 737); and People v.
Stewart, 1965, 86 S.Ct. 882 (to review 62 Cal.2d 571, 43 Cal.Rptr. 201, 400 P.2d 97).
We conclude with a quotation from Sanders v. State, 278 Ala. 453, 179 So.2d 35:
“But unlike Escobedo, the record in this case does not show that at the time the confessions were made Sanders was denied an opportunity to consult with his lawyer. He did not have a lawyer and made no request for a lawyer.
“In Duncan v. State [278 Ala. 145, 176 So.2d 840] we followed those courts which had held that Escobedo is a controlling precedent only in cases where all - the factors specified in Escobedo are present.
“As we observed in Lokos v. State, supra, we realize that the construction which we have placed on Escobedo is not in accord with that placed on that case by some of the federal courts, including the United States District Court for the Middle District of Alabama (Washington v. Holman, 245 F.Supp. 116, decided July 6, 1965), and the United States Court of Appeals, Fifth Circuit (Clifton v. United States, 341 F.2d 649), and that in not following those courts our opinions and judgments may be voided in view of the present broad scope of the federal writ of habeas corpus. But we are not bound by the decisions of any federal court on federal questions other than the Supreme .Court of the United States, and until that court says our construction and application of Escobedo are wrong, we will stand by them despite the likelihood of being, in effect, reversed by the lower federal courts.
“We hold that Escobedo does not require a reversal of this case.”
Application overruled.
CATES, J., adheres to his separate dissenting opinion on remandment from the Supreme Court of Alabama.